UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM10-Q SQUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED APRIL 30, 2011 oTRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 333-158713 PRIME GLOBAL CAPITAL GROUP INCORPORATED (Exact Name of Registrant as Specified in Its Charter) NEVADA 26-4309660 (State or Other Jurisdiction (I.R.S. Employer of Incorporation or Organization) Identification No.) 11-2, Jalan 26/70A, Desa Sri Hartamas 50480 Kuala Lumpur, Malaysia (Address of Principal Executive Offices and Issuer’s Telephone Number, including Area Code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesSNo☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes☐No☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer☐ Accelerated filer☐ Non-accelerated filer☐ Smaller reporting companyS (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesNoS As of June 9, 2011, the issuer had outstanding 500,000,003 shares of common stock. TABLE OF CONTENTS Page PARTI FINANCIAL INFORMATION ITEM 1 Financial Statements 1 Condensed Consolidated Balance Sheets as of April 30, 2011 (Unaudited) and October 31, 2010 (Audited) 1 Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) for the Three and Six Months Ended April 30, 2011 and 2010 (Unaudited) 2 Condensed Consolidated Statements of Cash Flows for the Six Months Ended April 30, 2011 and 2010 (Unaudited) 3 Condensed Consolidated Statement of Stockholders’ Equity for the Six Months Ended April 30, 2011 (Unaudited) 4 Notes to Condensed Consolidated Financial Statements (Unaudited) 5 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 ITEM 3 Quantitative and Qualitative Disclosures about Market Risk 26 ITEM 4 Controls and Procedures 26 PARTII OTHER INFORMATION ITEM 1 Legal Proceedings 27 ITEM 1A Risk Factors 27 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 27 ITEM 3 Defaults upon Senior Securities 27 ITEM 4 (Removed and Reserved) 27 ITEM 5 Other Information 27 ITEM 6 Exhibits 27 SIGNATURES 28 PARTIFINANCIAL INFORMATION ITEM 1 Financial Statements PRIME GLOBAL CAPITAL GROUP INCORPORATED (Formerly Home Touch Holding Company) CONDENSED CONSOLIDATED BALANCE SHEETS AS OF APRIL 30, 2, 2010 (Currency expressed in United States Dollars (“US$”), except for number of shares) April 30, 2011 October 31, 2010 (Unaudited) (Audited) ASSETS Current assets: Cash and cash equivalents $ $ Marketable securities, available-for-sale - Accounts receivable, trade - Deposits and other receivables Total current assets Non-current assets: Plant and equipment, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued liabilities $ $ Deferred revenue Amount due to a director Current portion of obligation under finance lease Income tax payable Total current liabilities Long-term liabilities: Obligation under finance lease Total liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, $0.001 par value, 100,000,000 shares authorized; no shares issued and outstanding - - Common stock, $0.001 par value; 1,000,000,000 shares authorized; 500,000,003 and 20,000,003 shares issued and outstanding, respectively Additional paid-in capital Accumulated other comprehensive income Retained earnings Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to condensed consolidated financial statements. 1 PRIME GLOBAL CAPITAL GROUP INCORPORATED (Formerly Home Touch Holding Company) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) FOR THE THREE AND SIX MONTHS ENDED APRIL 30, 2 (Currency expressed in United States Dollars (“US$”), except for number of shares) (Unaudited) Three months ended April 30, Six months ended April 30, Revenues, net: Software sales $ $
